Name: Commission Regulation (EEC) No 2825/82 of 22 October 1982 amending Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/ 16 Official Journal of the European Communities 23 . 10 . 82 COMMISSION REGULATION (EEC) No 2825/82 of 22 October 1982 amending Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco Whereas purchasers of tobacco from Greece s 1982 harvest, which has undergone first-stage processing and packaging there, should be in a position to pay that country's planters a price near the norm price ; whereas, accordingly, the deadline for applying for advance payment for tobacco from Greece's 1982 harvest should be postponed until 31 December 1983 ; Whereas Regulation (EEC) No 1388/81 should there ­ fore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular Article 3 (3) thereof, HAS ADOPTED THIS REGULATION :Whereas Commission Regulation (EEC) No 1 726/70 (3), as last amended by Regulation (EEC) No 3477/80 (4), makes payment of an advance on the premium subject to conclusion of a cultivation contract or to signature of a crop declaration ; Article 1 Whereas Commission Regulation (EEC) No 1388/81 (*) provides, by way of derogation from Regu ­ lation (EEC) No 1726/70, for the payment of an advance on the premium for tobacco from the 1981 and 1982 harvests grown in Greece, which has, in that country, undergone first-stage processing and packag ­ ing, even where no cultivation contract or crop decla ­ ration exists ; whereas the advance on the premium may be applied for up to 31 December 1982 ; The following subparagraph is hereby inserted after the first subparagraph of Article 7 (2) of Regulation (EEC) No 1726/70 ; 'Notwithstanding the first indent of the first sub ­ paragraph, an advance on the premium may be applied for up to 31 December 1982 and 31 December 1983 respectively for tobacco from the 1981 and 1982 harvests grown in Greece which has, in that country, undergone first-stage proces ­ sing and packaging, even where no cultivation contract or crop declaration as referred to in Article 2b exists .'Whereas tobacco is traditionally marketed during the year following that of harvest ; whereas, accordingly, tobacco harvested in 1982 will be marketed in 1983 ; Article 2 Whereas, because of the situation in Greece prior to accession , the number of cultivation contracts concluded and crop declarations signed in that Member State in respect of tobacco from the 1981 harvest was limited ; whereas that situation is unlikely to change appreciably as regards the 1982 harvest ; Regulation (EEC) No 1388/81 is hereby repealed. Article 3 (&gt;) OJ No L 94, 28 . 4. 1970, p . 1 . 0 OJ No L 164, 14 . 6 . 1982, p . 27. (J) OJ No L 191 , 27 . 8 . 1970, p . 1 . ( ¦) OJ No L 363 , 31 . 12 . 1980, p . 81 (*) OJ No L 140, 26 . 5 . 1981 , p . 5 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 23 . 10 . 82 Official Journal of the European Communities No L 297/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 October 1982 . For the Commission Poul DALSAGER Member of the Commission